Citation Nr: 1436852	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  11-29 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty for training from June 1980 through August 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Houston, Texas.

Veteran status was attained following a VA determination that the then-claimant had incurred a service-connected disability during active duty training in April 1990. See 38 U.S.C.A. §§ 101(24), (West Supp. 2013).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist claimants in obtaining evidence necessary to substantiate a claim.  This duty requires VA to make as many requests as necessary to obtain relevant records from a Federal department or agency, including but not limited to military records and service medical records.  VA will end its efforts to obtain such records only if VA concludes that further efforts to obtain those records would be futile, but after doing so, VA must provide the claimant with oral or written notice of that fact. See 38 C.F.R. § 3.159(c)(2).

In this appeal, the Veteran asserts that she incurred bilateral hearing loss and tinnitus during the course of her active duty training, June 1980 through August 1980. The record contains a DD 214 reflecting service during this period. While the claims files contains the Veteran's service treatment records relating to periods of active duty training in 1984 through 1990, the claims files does not contain service treatment records produced prior to 1984.  There is no indication that the RO has attempted to obtain the Veteran's service treatment records produced prior to 1984, nor any indication the RO has concluded that efforts to obtain such records would be futile.  The Board notes that the service treatment records currently in the claims file were provided by the Veteran, per a December 1990 RO contact report.  However, no record in the claims file indicates that the Veteran produced her own service treatment records because she had been informed that further efforts by the RO to obtain her records would be futile, or that the RO made such a determination.  As such, the Board finds that a remand is necessary in order for the RO to make reasonable attempts to obtain the Veteran's service treatment records.  

In addition to the foregoing, the Board notes that the two VA audiometric examinations of record, though produced within one year of one another, reached entirely different conclusions regarding service connection for hearing loss in the left ear and tinnitus.  The November 2010 audiometric examination found that the Veteran had moderate conductive hearing loss in her left ear, with the left ear hearing loss and tinnitus as likely as not related to in-service noise exposure.  The September 2011 audiometric examination found normal hearing bilaterally, with mild sensorineural loss at 6,000 Hz only.  This examination found that the Veteran's hearing loss and tinnitus were not attributable to noise exposure in military service.  The September 2011 audiometric examiner reported that she had reviewed the claims file, but did not discuss the November 2010 examination findings or conclusions.  

The Board finds that, in light of the conflicting VA audiometric examinations of record, the Veteran should be afforded another VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain copies of all pertinent, outstanding service treatment records, including, but not limited to those pertaining to the Veteran's active duty for training in 1980 by contacting the appropriate records repository.  

All requests for records and all responses, including negative and partially negative responses, must be documented in the claims file.  Requests must continue until a determination is made that the records sought do not exist or that further efforts to obtain those records would be futile.  Any such determination must be documented in the claims file.  

If the Veteran's records are determined to have been lost, misplaced, or otherwise unavailable for review, notify the Veteran of the unavailability of such records, the attempts made to obtain them, and the possible alternative forms of evidence that may be used to substantiate her claims, such as those provided in the VA Adjudication Procedure Manual (M21-1MR, III.iii.2.E.27).

      2.  Request updated treatment records from the VA
Health Care System from August 2011 until the present, and associate them with the claims file.

3.  After any records requested above have been obtained, schedule the Veteran for a VA audiometric examination to determine the nature and etiology of any current hearing loss and tinnitus.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  The examination should include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  For each ear, pure tone audiometric thresholds, in decibels, should be recorded for each of the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz, as well as controlled speech discrimination testing (Maryland CNC) (reported in percentages of discrimination).  The examination of hearing impairment should be conducted without the use of hearing aids.  

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or more probability) that the Veteran has a current hearing loss disability and/or tinnitus due to noise exposure or another event or incident of his active service.  

A complete rationale for all opinions expressed must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



